Citation Nr: 0333912	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  96-51 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Dr. Juarbe, Psychiatrist 


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
claim for service connection for PTSD.  

The Board remanded this case in December 1999 for further 
development.  This included asking the veteran for verifiable 
stressor information.  That development has been completed 
and the case is now ready for adjudication.

By a rating dated in December 2001, the RO established 
service connection for diabetes mellitus and its 
complications.  This disability is rated as 100 percent 
disabling and the veteran has been found to be entitled to 
special monthly compensation on account of being in need of 
regular aid and attendance.  In addition, basic eligibility 
has been established for dependent's educational assistance.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

In a statement dated in May 1997, the veteran reported that 
he had been assigned to Company 357, Qui Non, in December 
1969 as a cargo handler-ship unloader.  After about 3 or 4 
months he was reassigned as a driver.  He referred to an 
accident in DaNang, involving a soldier named L.P.  While 
unloading a ship, the load fell on him in the veteran's 
presence.  This occurred in July or August 1970.  The soldier 
was left paralyzed as a result of the accident.  The veteran 
lived near the soldier and regularly visited him.  The Board 
notes that the RO apparently has not requested any 
verification from this soldier.  The RO requested 
verification of this incident from U.S. Armed Services Center 
for Research of Unit Records (USACRUR) and received a reply 
dated in March 2001 that L.P. was not listed as wounded in 
action in a casualty database.  The RO should attempt to 
obtain a statement from L.P. regarding the aforementioned 
accident.

In a personal hearing at the RO in May 1997, testimony was 
offered by Jose Arturo Juarbe, M.D., a psychiatrist.  Dr. 
Juarbe testified he had only seen the veteran on two 
occasions.   He testified that he had seen the veteran once 
for evaluation and again when he reviewed the claims folder 
with the service representative.  He stated that in his 
opinion the veteran presently satisfied the criteria for a 
diagnosis of PTSD; and, that the PTSD was a result of the 
veteran's experiences in Vietnam.

In an August 1997 VA PTSD examination, the veteran was 
examined by a board of psychiatrists.  It was noted that the 
record revealed no psychiatric problems during service or 
history of any organized psychiatric treatment subsequent to 
service.  The diagnosis was substance abuse disorder, alcohol 
dependence, and suspected early organic changes.  The board 
of psychiatrists opined that the veteran did not meet the 
criteria for a PTSD diagnosis.  However, the board did not 
comment on the prior psychiatric diagnoses of anxiety 
reaction and PTSD.

Subsequently, the RO received a Social Security 
Administration (SSA) determination dated October 1998 
awarding the veteran SSA disability benefits from September 
1995.  The impairments listed included PTSD.  The SSA records 
note an evaluation dated in May 1998 by Dr. Barbara Diaz who 
diagnosed PTSD.  While the SSA determination is of record, 
Dr. Diaz's psychiatric evaluation is not of file.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2003) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the RO must notify 
the veteran of the evidence needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish. 

2.  The RO should request the veteran to 
provide the address of L.P., identified 
as the soldier injured in service, and 
living near the veteran.  The RO should 
attempt to obtain a statement regarding 
the accident from L.P.

3.  The RO should request the veteran to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified, which are not already of 
record.  This includes treatment records 
from Dr. Juarbe.

4.  The RO should obtain from the SSA 
copies of the medical records pertinent 
to the veteran's award of SSA benefits, 
to include the psychiatric evaluation 
performed by Dr. Diaz.  

5.  The RO should prepare a letter asking 
USASCRUR to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors 
concerning an attack which occurred near 
radio or television towers in DaNang 
while he was on guard duty.  The veteran 
served in Vietnam from December 1969 to 
November 1970.  According to his 
personnel records he was a longshoreman 
with the 264th Transportation Company.  
Provide USASCRUR with copies of personnel 
records for the veteran (in the claims 
folders) and copies of stressor 
statements prepared by the veteran.

6.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder(s).  The examination 
should include all appropriate tests and 
evaluations, including any warranted 
psychological testing.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiners should elicit details from the 
veteran concerning any stressful events 
he experienced during service.  After 
reviewing the records and examining the 
veteran, the examiners should identify 
all psychiatric pathology and express an 
opinion as to the etiology and date of 
onset of any psychiatric disability that 
is present.  The examiners should discuss 
the diagnoses and medical opinions of Dr. 
Diaz and Dr. Juarbe.  The examiners 
should state whether it is as likely as 
not that any of the veteran's psychiatric 
disabilities began during the veteran's 
military active service or is related to 
any incident of such period of service.  
If any psychiatric disabilities 
identified are not related to service 
this should be noted. 

7.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999)

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2003) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


